Citation Nr: 1225868	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to restoration of a 30 percent rating for residuals of a right shoulder injury, to include traumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before the Board in June 2010.  However, he failed to report for this hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

There is insufficient evidence to show that the Veteran's residuals of a right shoulder injury, to include traumatic degenerative joint disease, have improved since the time of a September 2004 VA examination or that any perceived improvement will be sustained under ordinary conditions of daily life.


CONCLUSION OF LAW

Restoration of a 30 percent disability rating for service-connected residuals of a right shoulder injury, to include traumatic degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained here, any discussion of the duties to notify and assist is unnecessary.

In a December 2004 rating decision, the RO awarded service connection for residuals of a right shoulder injury with traumatic degenerative joint disease and assigned a 30 percent rating, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  Diagnostic Code 5010 provides that traumatic arthritis is rated as degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, motion of the minor arm (the Veteran is left hand dominant) is rated at 30 percent when limited to 25 degrees from the side.  20 percent disability ratings are for application for motion to shoulder level or midway between the side and the shoulder level.  Otherwise, a 10 percent rating is for application for arthritis with noncompensable limitation of motion.  See 38 C.F.R. §§ 4.71, Plate I; 4.71a, Diagnostic Codes 5003, 5010.

This 30 percent disability rating was assigned based upon the findings contained in the September 2004 VA examination report.  The RO indicated that flexion of the arm was to 150 degrees, with pain beginning at 40 degrees.  Abduction was limited to 90 degrees, with pain beginning at 20 degrees.  The shoulder demonstrated functional loss due to pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  The RO found that this evidence was consistent with a 30 percent rating, appearing to conclude that the functional impairment of the shoulder was limited to the point at which pain began.

The September 2004 VA examination report shows that, as noted in the rating decision, flexion was to 150 degrees with pain at 40 degrees and abduction was to 90 degrees with pain at 20 degrees.  Furthermore, external rotation was to 70 degrees with pain at 10 degrees, and internal rotation was to 60 degrees with pain at 20 degrees.

In November 2006, the Veteran raised a claim of entitlement to an increased rating for his right shoulder disability.  In January 2007, he was afforded a VA examination.  On evaluation, flexion was to 150 degrees, abduction was to 180 degrees, external rotation was to 60 degrees, and internal rotation was to 70 degrees.  The examiner noted that there was no additional range of motion loss due to pain, weakness, fatigue, incoordination or lack of endurance following repetitive use.  However, the examiner noted that the range of motion or function of the right shoulder was impaired during flexion and internal and external rotation due to pain and weakness.  The examiner also separately noted painful motion of the right shoulder.  The Veteran complained of exacerbations of pain in his right shoulder when he had to use a wheelchair due to recent hip surgery.

In a February 2007 rating decision, the RO proposed to reduce the disability rating assigned to the Veteran's right shoulder disability from 30 percent to 10 percent, based upon the November 2006 VA examination report.  In a May 2007 rating decision, the reduction was implemented, effective from August 1, 2007.  

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993). 

38 C.F.R. § 3.344(a) provides for the stabilization of disability evaluations and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examination reports, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  38 C.F.R. § 3.344(c) stipulates that the provisions of 38 C.F.R. § 3.344(a) apply to ratings that have continued for long periods at the same level (meaning 5 years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  In this case, the Veteran's 30 percent rating for his right shoulder disability was in effect for more than five years.

After review, the Board finds that the January 2007 VA examination report upon which the rating reduction to 10 percent was based was not as complete as the September 2004 examination report upon which the 30 percent rating was established.  In particular, the September 2004 VA examination report contains both the active range of motion demonstrated by the Veteran as well as the point at which pain began for each range of motion.  It is clear from the December 2004 rating decision that the RO relied upon these findings in assigning the 30 percent rating.  While the January 2007 VA examination report contains the active ranges of motion and noted that the Veteran complained of pain on motion, the examiner did not provide the point at which pain began for any of the ranges of motion.  The examiner only stated that there was no additional functional impairment after repetitious motions, which is not as thorough a report as that provided in September 2004.  Additionally, the January 2007 VA examination report does not contain the finding upon which the 30 percent disability was warranted.  An additional VA examination conducted in May 2009 likewise reported active ranges of motion with complaints of pain but did not provide the point at which pain began for these ranges.  These examination reports, therefore, do not provide the complete picture of the Veteran's disability that was provided in September 2004.

Furthermore, there is nothing in the record to establish that it is reasonably certain that the perceived improvement in the Veteran's right shoulder will be maintained under ordinary conditions of daily life, which now include the use of a wheelchair or cane due to hip surgery.  The Veteran has endorsed flare-ups of his right shoulder pain due to such use, which he is certainly competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that these statements are credible.

In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met and that the reduction was not in accordance with applicable VA regulations.  Accordingly, restoration of a 30 percent rating for residuals of a right shoulder injury, with traumatic degenerative joint disease, is warranted.  


ORDER

Restoration of a 30 percent rating for service-connected residuals of a right shoulder injury, to include traumatic degenerative joint disease, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


